Hill, J.
1. While some of the evidence was erroneously admitted, yet when taken in connection with the entire evidence the admission thereof will not require a new trial.
2. “ The charges complained of are not subject to the objections urged against them.
3. The evidence authorized the verdict.

Judgment affirmed.


All the Justices concur.

Action for damages. Before Judge Jones. Rabun superior court. February 26, 1915.
W. 8. Paris, for plaintiff in error.
W. A. Charters and R. E. A. Hamby, contra.